11/29/2022


   IN THE SUPREME COURT OF THE STATE OF MONTANACase Number: DA 22-0554

                        Cause No. DA 22-0554

CHERYL VOEGEL,

   Plaintiff & Appellant,

      v.

DEVYN SALSBERY,

   Defendant & Appellee,



             ORDER GRANTING EXTENSION OF TIME



     Upon consideration of Appellant’s motion for extension of time,

there being no objection from the State, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 6, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                November 29 2022